Citation Nr: 1528897	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-33 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia (CML), claimed as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968 with service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran provided testimony at a videoconference hearing before the undersigned in October 2014.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 


REMAND

The Board is of the opinion that additional development is required before the Veteran's appeal is decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran underwent a VA examination to assess his CML in September 2013.  Although the examiner found the Veteran has a confirmed diagnosis of CML, the examiner concluded the CML was less likely than not caused by or incurred in service, to include the Veteran's conceded herbicide exposure.  The examiner explained that the leukemias linked to Agent Orange exposure "are the B-Cell leukemias or Hairy cell leukemias.  [CML] does not fall under these categories."  Although the Veteran's particular type of cancer has not been included in the list of disabilities subject to presumptive service connection on the basis of exposure to Agent Orange, the examiner failed to assess whether there was, nonetheless, sufficient evidence to establish a nexus between the claimed disability and his active service on a direct basis.  As such, the Board remanded the case in November 2014.

Prior to the Board's remand, the Veteran obtained a private medical opinion from a hematology/oncology specialist at the University of Nebraska Medical Center.  In sum, the specialist noted the above presumptive cancers that have been linked to Agent Orange.  The specialist then stated the Veteran's CML is "as likely as not...related to his exposure to pesticides."  In support of his conclusion, the physician cited to several articles, which were not provided, that purportedly established a relationship between pesticide exposure and myeloid leukemias.  In the November 2014 remand, the Board acknowledged the physician's statement; however, the physician did not explain why the Veteran's exposure to the herbicide colloquially referred to as Agent Orange in service was akin to the pesticides that were shown to cause myeloid leukemias in the studies noted in his statement.  

Following the Board's November 2014 remand, the September 2013 VA examiner provided an addendum medical opinion.  In his April 2015 statement, the examiner restated the medical opinion provided by the Veteran's private oncologist in March 2014.  After restating the private oncologist's opinion, the VA examiner cursorily stated:

AO is a 'herbicide', not classified as a 'pesticide', thus the cited supporting articles above are giving 'strong' support for pesticides 'possibly' linked to CML. The above provider offers 'no' demonstrable medical evidence linking AO to CML.  Thus it is this examiners opinion, it is 'less likely than not', that AO caused this Veterans CML. 

The examiner did not indicate whether he reviewed the above-cited medical journal articles provided by the Veteran's private oncologist, and also wholly failed to provide any support for his conclusion that it is less likely than not that Agent Orange exposure caused the Veteran's CML.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In May 2015, the Veteran's representative provided a statement to counter the April 2015 VA medical opinion.  In his statement, the representative asserts the most harmful carcinogenic substance found in Agent Orange-2, 3, 7, 8-tetrachlorodibenzo-p-dioxin (TCDD)-is also contained in several pesticides.  The representative submitted a fact sheet from the Agency for Toxic Substances and Disease Registry, which indicates exposure to CDDs occurred in the pesticide manufacturing industries.  Unfortunately, neither the representative nor the above-noted hematology/oncology specialist provided the articles used to support the private clinician's March 2014 medical opinion.  The Board observes the above-cited articles may indeed establish a link between the Veteran's CML and Agent Orange exposure.  For example, the above-cited studies may indicate pesticides that also contained TCDD were noted to result in a higher incidence of CML.  However, these articles were not provided, and the Veteran's private clinician did not expressly state such correlation existed.  

The Board notes that the proffering of an opinion establishing such association requires medical expertise beyond the purview of a lay person.  However, VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds a new medical opinion, to determine whether the carcinogenic materials contained in the pesticides that were assessed in the above-noted journal articles were the same chemical materials contained in the Agent Orange which the Veteran was concededly exposed to in Vietnam.  If so, the examiner should state whether these articles establish a causal relationship between the Veteran's exposure to Agent Orange and his subsequent development of CML.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should also invite the Veteran to submit another medical statement with supporting rationale linking his CML to his exposure to herbicides in service.  

3.  Then, if the evidence of record is not sufficient to substantiate the Veteran's claim, the RO or the AMC should obtain a medical opinion from a physician with sufficient expertise in hematology/oncology to opine on the etiology of the Veteran's claimed disability, that has not previously conducted an examination or proffered an opinion in this case.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Another examination of the Veteran should be performed only if deemed necessary by the physician providing the opinion.  

The physician should state whether there is a 50 percent or better probability that the Veteran's CML is related to his active service, to specifically include his conceded exposure to Agent Orange in service.  A complete rationale must be provided to support this opinion.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

The physician must specifically discuss the medical articles cited by the Veteran's private oncologist, and state whether the medical literature establishes that chemical materials contained in pesticides, which are shown to have an increased association with the development of CML, are also contained in Agent Orange.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




